                                                                                          E-FILED
                                                              Thursday, 02 April, 2020 11:24:26 AM
                                                                     Clerk, U.S. District Court, ILCD

                   UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS
                                PEORIA DIVISION

BUMP BOXES, INC.,                          )
                                           )
      Plaintiff,                           )
                                           )
             v.                            )      Case No. 1:19-cv-1385
                                           )
LUIS LICEA,                                )
                                           )
      Defendant.                           )

                             ORDER & OPINION

      This matter is before the Court on Defendant’s Motion to Dismiss (Doc. 6).

Plaintiff has responded (Doc. 12). Defendant has requested to file a reply (Doc. 13),

but his request is DENIED for the reasons stated herein. The motion to dismiss is

therefore ripe for review. For the reasons stated herein, Defendant’s Motion (Doc. 6)

is GRANTED.

                                   BACKGROUND1

      Plaintiff Bump Boxes, Inc., is a corporation incorporated in Illinois with its

principal place of business in Illinois. It sells subscription boxes—recurring

packages—containing products for pregnant persons and those with newborns. The

sole way to order these subscription boxes is through Plaintiff’s website,

www.bumpboxes.com.




1Due to the posture of the case, all facts are drawn from the Complaint (Doc. 1) unless
otherwise stated.
      Defendant Luis Licea, a California citizen, is visually impaired. In order to

access Internet content, he uses a screen reading application. He, or his agent, used

an auto-testing tool called Wave to access Plaintiff’s website. Plaintiff alleges

Defendant was not actually considering or seeking to purchase a subscription box,

but rather attempts to access websites and then sues if he discovers an impediment,

evidenced by his numerous other lawsuits. An attorney for Defendant—not one

appearing for him in this matter—sent a demand letter to Plaintiff claiming its

website violated the Americans with Disability Act (ADA), 42 U.S.C. § 12101, et seq.

This, in turn, would be a violation of the Unruh Civil Rights Act, Cal. Civ. Code §

51(f), a California law.

      Through attorneys, the parties briefly corresponded between November 25 and

November 29, 2019. (Docs. 1-1 and 1-2). On December 3, 2019, Plaintiff filed suit in

this District under the Declaratory Judgment Act, 28 U.S.C. § 2201, seeking a

declaration that it had not violated the ADA or the Unruh Act. On December 11, 2019,

Defendant sued Plaintiff in California court. (Doc. 10-1). However, the California

court appears to have dismissed that action for lack of personal jurisdiction over

Bump Boxes, Inc. (Doc. 12-10). The Court understands the time to appeal that

decision has not expired. Defendant moved to dismiss this action, arguing the Court

lacks personal jurisdiction over him, this District is an improper venue, and the Court

should abstain from hearing this matter in its discretion under the Declaratory

Judgment Act. Because the Court finds the personal jurisdiction argument

dispositive, the other arguments are not addressed.



                                          2
                                   LEGAL STANDARD

      When personal jurisdiction is challenged, the plaintiff bears the burden of

establishing it lies. Advanced Tactical Ordnance Sys., LLC v. Real Action Paintball,

Inc., 751 F.3d 796, 799 (7th Cir. 2014). This burden is met by showing a prima facie

case when the motion is “based on the submission of written materials without

holding an evidentiary hearing,” as in the present case. N. Grain Mktg., LLC v.

Greving, 743 F.3d 487, 491 (7th Cir. 2014). Under this review, any factual disputes

must be resolved in the plaintiff’s favor. Id.

                                      DISCUSSION

      A full description of the personal jurisdiction framework may be found in the

footnote,2 but suffice to say the inquiry here boils down to one question: do

Defendant’s acts of accessing Plaintiff’s website and directing communication to be

sent on his behalf give rise to personal jurisdiction under the Fourteenth

Amendment’s Due Process Clause?




2 Where a claim is brought under federal law, “a federal court has personal
jurisdiction over the defendant if either federal law or the law of the state in which
the court sits authorizes service of process to that defendant.” Mobile
Anesthesiologists Chi., LLC v. Anesthesia Assocs. of Houston Metroplex, P.A., 623 F.3d
440, 443 (7th Cir. 2010). The ADA does not authorize nationwide service, so the
question becomes only whether personal jurisdiction lies under Illinois law. Eiler v.
S.D. Human Servs. Ctr., No. 16-cv-4665, 2017 WL 8794293, *2 (N.D. Ill. Dec. 18,
2017) (St. Eve, J.). Illinois law allows personal jurisdiction to be exercised to the
fullest extent allowed by the United States and Illinois Constitutions. Matlin v. Spin
Master Corp., 921 F.3d 701, 705 (7th Cir. 2019). In the absence of any argument
premised on the Illinois Constitution’s due process protections differing, only the
United States Constitution need be discussed. Id.; see also Aspen Am. Ins. Co. v.
Interstate Warehousing, Inc., 90 N.E.3d 440, 444 (Ill. 2017).
                                            3
      The analysis of specific personal jurisdiction3 has three parts:

      First, the defendant’s contacts with the forum state must show that it
      purposefully availed [itself] of the privilege of conducting business in the
      forum state or purposefully directed [its] activities at the state. Second,
      the plaintiff’s alleged injury must have arisen out of the defendant’s
      forum-related activities. And finally, any exercise of personal
      jurisdiction must comport with traditional notions of fair play and
      substantial justice.

Curry v. Revolution Labs., LLC, 949 F.3d 385, 398 (7th Cir. 2020) (citations and

internal quotation marks omitted; alterations in original).

      Defendant argues this Court lacks personal jurisdiction because he is a

California resident, has no prior contacts with Illinois, and accessed Plaintiff’s

website in California. (Doc. 6 at 11). Plaintiff responds Defendant “reached out

through the [I]nternet to acces[s] a website created, run, maintained, and offered by

[Plaintiff] in this District” and “repeatedly directed communications into this District

to shake down” Plaintiff. (Doc. 12 at 4).4


3  The contacts necessary under the United States Constitution to establish the
propriety of personal jurisdiction may be either general or specific. Tamburo v.
Dworkin, 601 F.3d 693, 701–02 (7th Cir. 2010). However, Plaintiff does not assert
general personal jurisdiction here, and wisely so in the Court’s view. For general
personal jurisdiction to lie, “the contacts must be sufficiently extensive and pervasive
to approximate physical presence.” Id. at 701. But here no allegations or evidence
establish Defendant had any contacts with Illinois unrelated to this case.
Accordingly, the standard set forth addresses solely specific personal jurisdiction
under the United States Constitution.
4 In his proposed Reply (Doc. 13-3), Defendant takes issue with Plaintiff’s arguments

and citations. “Typically, reply briefs are permitted if the party opposing a motion
has introduced new and unexpected issues” in the course of briefing; “the Court does
not typically permit the moving party to file a reply in order to introduce new
arguments or evidence that could have been included in the motion itself, or to rehash
the arguments made in the motion.” Shefts v. Petrakis, No. 10-cv-1104, 2011 WL
5930469, at *8 (C.D. Ill. Nov. 29, 2011). Here, Plaintiff set forth its view of the
underlying facts supporting personal jurisdiction with admirable clarity in its
Complaint (Doc. 1 at 2–3). Nothing in Defendant’s proposed Reply could not have
                                             4
      “The weight of authority among the courts of appeal is that minimal

communication between the defendant and the plaintiff in the forum state, without

more, will not subject the defendant to the jurisdiction of that state’s court system.”

IMO Indus., Inc. v. Kiekert AG, 155 F.3d 254, 259 n.3 (3d Cir. 1998); see also Coté v.

Wadel, 796 F.2d 981, 984 (7th Cir. 1986) (holding a “handful of letters and phone

calls” were insufficient to establish personal jurisdiction).5 And merely maintaining

a website accessible by residents of the forum state is insufficient to subject the entity

maintaining    the   website   to   personal    jurisdiction   in   that   forum.   Mobile

Anesthesiologists Chi., LLC, 623 F.3d at 446. The Court sees no reason that the

converse—merely accessing a website maintained by a resident of the forum state—

would satisfy the constitutional requirements of due process.

      Plaintiff cites Jack Henry & Associates, Inc. v. Plano Encryption Technologies

LLC, 910 F.3d 1199 (Fed. Cir. 2018), arguing it is analogous. Although the brunt of

the analysis in that case focused on the third prong of the analysis, the Federal

Circuit also recognized under its precedent “the sending of a letter that forms the

basis for the claim may be sufficient to establish minimum contacts” in the context of

patent infringement actions. Id. at 1204–06. An examination of this precedent

explains the analysis in Jack Henry & Associates.




been reasonably anticipated and argued in his original memorandum. Therefore, his
request to file a reply is denied.
5 At least one communication was by email here, but email “is similar to mailed letters

or telephone calls, so the emails are properly considered as contributing to [a
defendant’s] minimum contacts with the forum state” where sent to a resident of the
forum state. Felland v. Clifton, 682 F.3d 665, 676 n.3 (7th Cir. 2012).
                                            5
      This court has acknowledged that the defendant purposefully directs his
      activities at residents of the forum when the defendant sends a cease
      and desist letter to a potential plaintiff in that particular forum. And a
      subsequent declaratory judgment action by that potential plaintiff
      “arises out of or relates to” the defendant’s activity—namely, the cease
      and desist letter. Under the third part of the test, however, this court
      has held that it is improper to predicate personal jurisdiction on the act
      of sending ordinary cease and desist letters into a forum, without more.

New World Int’l, Inc. v. Ford Glob. Techs., LLC, 859 F.3d 1032, 1037–38 (Fed. Cir.

2017). The Jack Henry & Associates court concluded the defendant in that case had

engaged in additional conduct allowing specific personal jurisdiction to lie. 910 F.3d

at 1206.

      The Court does not believe Jack Henry & Associates applies here, and Federal

Circuit precedent is not binding in this matter regardless. But because the Federal

Circuit had already held letters constituted minimum contacts, the only prong left

was the third: whether exercising personal jurisdiction comported with traditional

notions of fair play and substantial justice. In that respect, the business model of the

defendant (solely pursuing alleged intellectual property violations), coupled with the

extensive activities in the forum district, allowed personal jurisdiction to lie. Id. at

1205–06. Even if this Court agreed correspondence necessarily generated minimum

contacts, Jack Henry & Associates would be distinguishable due to the sheer volume

of correspondence by the defendant there. See id. at 1204 (stating the defendant sent

“charges of infringement to at least eleven banks conducting banking business” in the

forum).

      Moreover,     under    Coté—binding      precedent—the     mere    exchange     of

correspondence is insufficient. And accessing a website that happens to be


                                           6
maintained in a would-be forum state cannot suffice. That is essentially all that

happened here. It is true Defendant made these contacts solely to attempt to get a

payout from an Illinois business. But the mere fact Plaintiff is an Illinois resident

does not mean Defendant subjected himself to personal jurisdiction here. Walden v.

Fiore, 571 U.S. 277, 285 (2014) (“[T]he plaintiff cannot be the only link between the

defendant and the forum. Rather, it is the defendant’s conduct that must form the

necessary connection with the forum State that is the basis for its jurisdiction over

him.”). As the Coté court put it, “[p]ersonal jurisdiction over nonresidents of a state is

a quid for a quo that consists of the state’s extending protection or other services to

the nonresident.” 796 F.2d at 984. Defendant received no benefits from Illinois. The

Court must conclude personal jurisdiction is lacking over Defendant and dismiss this

matter.

                                      CONCLUSION

      Defendant’s Motion to Dismiss (Doc. 6) is GRANTED. This case is dismissed

without prejudice for lack of personal jurisdiction over Defendant. The matter is

terminated.



SO ORDERED.

Entered this 2nd day of April 2020.

                                                          s/ Joe B. McDade
                                                        JOE BILLY McDADE
                                                 United States Senior District Judge




                                            7
